DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to the application filed on 7/5/2019. Claims 1- 9 are pending in the instant application.
Specification
The abstract of the disclosure is objected to because the number of words exceeds the maximum allowable limit of 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites a “second rotation shaft”, a “fourth rotation shaft” and a “fifth rotation shaft” without introducing a first or third rotation shaft. It would appear that claim 3 should depend from claim 2, otherwise a first and third rotation shaft would need to be introduced in the claim or the shafts would need to be renumbered. If claim 3 is changed to depend from claim 2, an antecedent basis issue would arise from the “second rotation shaft” being introduced in claim 2 and claim 3. Additionally, it appears that the “second rotation shaft” introduced in claim 3 is not a shaft, but a second operation member. In Fig.1, the “second rotation shaft 162” of the second gap adjustment unit described on page 15, paragraph 2 of the specification is the same as the first and third operation members (154 and 173).

5 is objected to because of the following informalities:  The limitation “the height adjustment unit” was not introduced in claim 1, but was introduced in claim 4. Therefore, claim 5 should depend from claim 4.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The first, second, third and fourth unit bodies are being interpreted as a rigid frame wrapped with soft material as found in the Specification on page 10, paragraph 4, or equivalents thereof.
The first gap adjustment unit is being interpreted as three rotation shafts and an operation member coupled to the first rotation shaft and a bevel gear or worm and worm gear connecting the first rotation shaft to the second rotation shaft as described in the Specification on page 12, paragraph 4 through page 14, paragraph 2, or equivalents thereof.
The second gap adjustment unit is being interpreted as a fourth and fifth rotation shaft and a second operation member (second rotation shaft), the second operation member coupled to the fourth rotation shaft, as described in the Specification on page 15, paragraph 1, through page 16 paragraph 2, or equivalents thereof.

	The “height adjustment unit” is being interpreted as a rotation shaft extending from the first unit body to the second unit body, a rotation shaft extending from the third unit body to the fourth unit body, a rack gear and pinion gear within each unit body and one operation member on each rotation shaft, where the first and second unit body are adjusted together and the third and fourth unit body are adjusted together, as found in the Specification on page 17, 3rd paragraph to page 20, 2nd paragraph.
	The power generation part is being interpreted as one of a solenoid, linear motor, hydraulic cylinder or pneumatic cylinder as described in the Specification on page 22, paragraph 1, or equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim limitation “the vibration generation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 4771493).
With respect to claim 1, Park teaches A pillow (Abstract, Fig.1), comprising: a first unit body (34) and a second unit body (30) configured to be arranged side by side in left and right directions (Fig.1) and coupled to each other such that an interval therebetween is adjustable (the first and second unit bodies are coupled via the base 12 and the interval between them is adjustable, col. 2, lines 1-6, “In use, each pillow member 18 and 20 is fixed to base 12, but the transverse space between them is adjustable prior to use” where unit 34 is part of pillow member 20 and unit 30 is part of pillow 18); a third unit body (36) coupled to the first unit body (34) so as to move relative thereto in the forward and backward directions (via threaded rod 62; col. 2, lines 28-54); a fourth unit body (32) coupled to the second unit body (30) so as to move relative thereto in the forward and backward directions (via threaded rod 62; col. 2, lines 28-54), disposed in parallel to the third unit body (36) in left and right directions m (Fig.1), and coupled to the third unit body (36) such that an interval therebetween is adjustable (the third and fourth unit bodies are coupled via the base 12 and the interval between them ; a first gap adjustment unit (“threaded rod” 62) allowing the third unit body and the fourth unit body to move away from or approach the first unit body and the second unit body in forward and backward directions (threaded rod 62 allows the “length of each pillow member to be longitudinally adjustable”, col. 2, lines 28-49, where pillow member 20 includes the first (34) and third (36) body unit); and a second gap adjustment unit (slots 16 and threaded studs 44, nuts 46, and washers 48) allowing the first unit body and the third unit body to move away from or approach the second unit body and the fourth unit body in left and right directions (col.1, lines 64-68 – col. 2, lines 1-6 describe how the threaded studs within the pillow members extend into the slots 16 of the base to adjust the distance between the pillow members 18 and 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bonutti et al. (US 2004/0073143 A1).
claim 2, Park teaches wherein the first gap 26adjustment unit comprises: a second rotation shaft (62) disposed to cross the first unit body and the third unit body in forward and backward directions, screw connected to the third unit body (see Fig.1), and configured to rotate so that the third unit body moves away from or approach the first unit body (threaded rod 62 allows the “length of each pillow member to be longitudinally adjustable”, col. 2, lines 28-49, where pillow member 20 includes the first (34) and third (36) body unit); and a third rotation shaft (“threaded rod” 62 within pillow 18) disposed to cross the second unit body and the fourth unit body in forward and backward direction (threaded rod 62 allows the “length of each pillow member to be longitudinally adjustable”, col. 2, lines 28-49, where pillow member 18 includes the second (30) and fourth (32) body unit).
Park is silent as to how the second rotation shaft is rotated by the user and does not teach a first rotation shaft disposed in left and right directions inside the first unit body; a first operation member configured to be exposed to the outside such that a user can operate outside, and coupled to the first rotation shaft and the second rotation shaft is configured to rotate in conjunction with rotation of the first rotation shaft so that the third unit body moves away from or approach the first unit body.
However, Bonutti teaches an adjustment mechanism comprising a first rotation shaft (Fig.5, “worm” 228, [0064]-[0065]) and a second rotation shaft (“screw” 214), an operation member (knob 232) coupled to the first rotation shaft, the first rotation shaft is perpendicular to the second rotation shaft and when a user rotates the operation member (232) the first rotation shaft is rotated, which in turn rotates gear 230, which then rotates the second rotation shaft (214; [0064], “A manually operable drive assembly 226 (FIG. 5) is connected with the screw 214. The drive assembly 226 includes a worm 228 which engages a gear 230. The gear 230 is fixedly connected with the screw 214. The worm 228 is rotatable about an axis which extends perpendicular to coincident central axes of the gear 230 and screw 214”, and [0065]) to allow a user to manually rotate and adjust the device ([0066]).
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kang (US 2012/0101517 A1).
With respect to claim 6, Park teaches the limitations of claim 1.
Park does not teach first acupressure protrusions formed on portions, which are in contact with a user's neck, of the third unit body and the fourth unit body; second acupressure protrusions on portions, which are in contact with a user's neck, of the first unit body and the second unit body; and third acupressure protrusions configured to have a relatively smaller height than a height of the first acupressure protrusions, and coupled with portions, which are in contact with a user's neck, of the third unit body and the fourth unit body to be capable of moving in a linear reciprocating manner in up and down directions.
However, Kang teaches a massage pillow (Fig.5 and 7, 100) comprising first acupressure protrusions (122) formed on portions, which are in contact with a user's neck (see Fig.2, acupressure points are shown where corresponding massage protrusions are located, [0039]), at an upper location on the neck of a user; second acupressure protrusions on portions (122), which are in contact with a user's neck, at a lower location on the neck of a user; and third acupressure protrusions configured to have a relatively smaller height than a height of the first acupressure protrusions (see annotated Fig. 7 below where the third acupressure protrusion is slightly smaller in height than the first), and coupled with portions, which are in contact with a user's neck, at an upper location on the user’s neck to be capable of moving in a linear reciprocating manner in up and down directions (Abstract and [0046], where massage plates comprising the massage protrusions are moved up and down via a controller) to provide an effective massage to a user’s acupressure points in the head and neck area ([0010]).
    PNG
    media_image1.png
    420
    863
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pillow of Park to further comprise first second and third acupressure protrusions as taught by Kang to provide massage to a user’s acupressure points in the head and neck area. With this modification, the first and third acupressure protrusions would be located on the third unit body and the fourth unit body which corresponds to an upper location of the user’s neck, and the second acupressure protrusions would be located on the first unit body and the second unit body which corresponds to a lower location of a user’s neck. The massage plates, motors, and rotary shafts would be located within each of the unit bodies interior.

    PNG
    media_image2.png
    503
    685
    media_image2.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Kang as applied to claim 6  above, and further in view of Lee (US 2006/0058713 A1).
With respect to claim 7, Park as modified teaches  a power generation part (“raising and lowering means” 130, Fig.6, [0047]) configured to generate power such that the third acupressure protrusions are moved ([0038] and [0047]); a power supply part (“power supply means” 150) electrically connected to the power generation part (130) to supply power to the power generation part ([0038] and [0052]); a controller (“controller” 140) electrically connected to the power generation part (130) to control operation of the power generation 29part ([0038]).
Park as modified does not teach an operation button formed at an outer surface of at least one of the first unit body, the second unit body, the third unit body, and the fourth unit body, and electrically connected to the controller to generate an operation signal for controlling the power generation part by the controller.
However, Lee teaches a massage pillow (Fig.1, Abstract) comprising a controller (Fig.2, 400) within the body of the pillow and an operation button (410) formed at an outer surface of the pillow connected to the controller to generate an operation signal for controlling the power generation part by the controller ([0002]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pillow of Park and Kang to arrange the controller to be within a body unit of the pillow with an operation button formed at an outer surface of at least one of the body units and electrically connected to the controller to generate an operation signal for controlling the power generation part by the controller as taught by Lee as a known configuration for a controller and operation button on a massage pillow that is easily accessible to the user.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hughes (US 6,256,818 B1).
With respect to claim 8, Park teaches the limitations of claim 1.
Park does not teach further comprising a heating coil disposed inside at least one of the first unit body, the second unit body, the third unit body, and the fourth unit body to generate heat.
However, Hughes teaches a massage pillow (Fig.1) further comprising a heating coil (“heating coils” 18, shown in Fig.3, col. 3, lines 58-61) disposed inside the pillow to generate heat and provide a level of heat that can be adjusted according to the preference of the user (col. 4, lines 12-15).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pillow of Park to further comprise a heating 
With respect to claim 9, Park teaches the limitations of claim 1.
Park does not teach further comprising a vibration generation unit installed inside at least one of the first unit body, the second unit body, the third unit body, and the fourth unit body to generate vibration.
However, Hughes teaches the massage pillow (Fig.1) further comprising a vibration generation unit (“vibrating means” 30) installed inside the pillow to generate vibration to massage the neck of the user (col. 4, lines 4-9).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pillow of Park to further comprise a vibration generation unit inside at least the first unit body (34) and third unit body (30) to massage the neck of the user as shown in Fig.3 of Park.


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 (taken to be dependent on claim 2, per objection to this claim noted above), the prior art of record does not teach “a fourth rotation shaft disposed to cross the first unit body and the second unit body in left and right directions, and screw connected to the first unit body; a second rotation shaft exposed to the outside such that a user operates outside, and coupled to the fourth rotation shaft; and a fifth rotation shaft disposed to cross the third unit 27body and the fourth unit body in 
Regarding claims 4 and 5, the prior art of record does not teach “a height adjustment unit allowing the first unit body, the second unit body, and the third unit body, and the fourth unit body to respectively move away from or approach a floor.” The first, second, third, and fourth unit bodies of Park are each bolted to a base portion and therefore do not allow for movement in a direction away from the floor. It should be noted that the limitation “height adjustment unit” is being treated in accordance with 35 U.S.C. 112(f) in light of the description provided within the specification and  equivalence thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ross (2,800,897) teaches a pillow comprising vibratory and heating means. Huang et al. (US 10,820,729 B2) teaches a heated massage pillow. Myler (US 6,305,040 B1) teaches an acupressure pillow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785            

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785